FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                     No. 16-50227
                 Plaintiff-Appellee,
                                                 D.C. No.
                    v.                        2:13-cr-00185-
                                                 SVW-1
 DMITRY FOMICHEV,
             Defendant-Appellant.                 ORDER


                  Filed November 30, 2018

     Before: Kim McLane Wardlaw, Morgan Christen,
            and John B. Owens, Circuit Judges.


                           ORDER

   The government’s motion for an extension of time to file
a petition for rehearing, filed on September 27, 2018, is
GRANTED.

   The opinion filed on August 8, 2018, and appearing at
899 F.3d 766, is amended as follows:

    On page nine of the slip opinion, within the first
paragraph of the “DISCUSSION” section, replace “The last
argument is raised for the first time on appeal, so we do not
address it.” with “The last argument is raised for the first time
on appeal, and we decline to address it.” Following that
2               UNITED STATES V. FOMICHEV

sentence, replace the citation to United States ex rel. Kelly v.
Serco, Inc., 846 F.3d 325, 336 (9th Cir. 2017) with the
following citation: United States v. Spilotro, 800 F.2d 959,
963 (9th Cir. 1986).

   With this amendment, the panel unanimously votes to
deny the government’s petition for panel rehearing, filed on
September 27, 2018. No further petitions for en banc or
panel rehearing shall be permitted.